Title: To Thomas Jefferson from Thomas Claxton, 28 May 1801
From: Claxton, Thomas
To: Jefferson, Thomas


               
                  Honor’d Sir
                  Philada May 28th 1801
               
               I this day purchased your copying press—it is made on an entire new construction, being worked on the same principle of common printing presses with a screw and lever—it is the first that has been purchased in this city, and on that account I had it conveyed to my friend Mr M. Carey, who made an experiment on it in my presence, and pronounced it far superior to the old kind—any number of different letters may be struck off with the same impression, which will render it very convenient—If, Sir, you wish to have a supply of paper for the use of the press, I can get some very excellent, as well as ink powder—
               The three dozen drawr locks are not to be got in this city of the kind you were pleased to direct—the Stock and Pad locks I can procure—the Stock locks are of a peculiarly excellent construction—they are fixed in wooden blocks, which I think is the kind you meant—You will please to inform me, Sir, whether it is necessary for the key holes to be on both sides of the doors, the locks being only pierced on one side—
               The green semi vase lamps, I believe I shall not be able to procure—indeed any colour of that article seems to be very scarse
               If Mr. Ingle cannot make the half blinds within a reasonable time, I could have some of them executed here very shortly—If, Sir, you should think this measure necessary, you will please to send the exact dimentions
               I have the pattern of the model in hand and wish to know, Sir, whether you will have it ciphered, and if so, what part the cipher shall be on—I have thought it would look well on the breast—it is thought it must weigh between 40 and 50 oz—
               In consequence of the windows and floors requiring such monstrous large patterns of the same articles, I have been obliged to wait for the unloading of a Ship for some days, which, I flatter myself, sir, will be a sufficient apology for remaining longer than I expected when I started
               Your carriage, Sir, I have learn’d, is in the hands of the painter—
               I have the honor to be Sir, with the greatest respect & esteem Your most Humble Svt
               
                  
                     Thos Claxton
                  
               
               
                  P.S. I have purchased the Tea and Coffee Urns, and am sory, Sir, the Coffee urn is larger than you wished; but I flatter myself their elegance will give you great pleasure
               
            